Citation Nr: 0725686	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At that 
time, the veteran submitted additional evidence to the Board.  
As he submitted a waiver of initial review by the agency of 
original jurisdiction (AOJ), the Board will consider the 
additional evidence in conjunction with this appeal. 

The issue of entitlement to service connection for a low back 
disability on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the AOJ via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The May 1984 rating decision, which denied service 
connection for a back disability, is final.

2.  The evidence received since that time is not duplicative 
or merely cumulative of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating his claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO most recently denied service connection for a back 
disability in a May 1984 rating decision.  The veteran was 
notified of the decision in June 1984.  He did not appeal.  
Thus, the May 1984 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2006).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the above rating decision, the record showed 
that the veteran had been treated in service for his back but 
failed to show that he had a current disability or that a 
current disability was related to service.  In this regard, a 
December 1971 examination revealed a normal x-ray and the 
examiner found no orthopedic disease or disability.  Thus, 
the evidence needed to reopen the claim is evidence that 
tends to show that he currently has a low back disability and 
that it is related to service.

The pertinent evidence added to the record since the May 1984 
decision consists of VA medical records and lay statements.  
An April 2002 VA CT report reveals spondylolisthesis of L4 on 
L5.  In this regard, the Board notes that in-service x-rays 
suggested spondylolysis of L4 over L5.  The lay statements 
address the veteran's post service symptomatology.  

The record now includes evidence showing the existence of a 
current low back disability and provides lay evidence of 
post-service symptoms.  Such evidence is presumed credible 
for purposes of reopening the claim.  The evidence submitted 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating his claim of entitlement to 
service connection for a low back disorder.  Thus, new and 
material evidence has been presented, and the claim is 
reopened.

As a final matter, in light of the favorable finding with 
regard to the issue of whether new and material evidence has 
been received to reopen his claim, no discussion of 
compliance with the Veterans Claims Assistance Act of 2000 is 
warranted at this time.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disability is reopened; to 
that extent only, the appeal is granted.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the merits of the veteran's 
claim for service connection for a low back disorder.

The veteran's service medical records show that he suffered a 
back injury during training in July 1969, that he sought 
treatment on a number of occasions, and that April 1971 x-
rays suggested spondylolysis of L4 over L5.  The separation 
examination report, however, shows a normal evaluation of the 
spine.  Additionally, a December 1971 VA examination report 
reflects normal x-rays of the back and no diagnosis of a back 
disorder.  Recent VA medical records show a diagnosis of 
spondylolisthesis of L4 on L5.  The veteran submitted lay 
statements as to his post-service symptoms.

As the underlying etiological basis for the veteran's low 
back disability has been called into question, the veteran 
should be scheduled for a VA examination, to include a 
medical opinion as to the relationship of any current low 
back disorder to his active service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any pertinent records of ongoing VA 
treatment dated since June 2004 from the 
VA medical center in Fayetteville, 
Arkansas.

2.  Thereafter, schedule the veteran for a 
VA examination to determine the nature and 
extent of any low back disorder, and 
whether such is related to service.  The 
veteran's claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  Based on examination findings, 
sound medical principles, and review of 
the claims file, the examiner should 
provide an opinion as to whether the 
veteran's current low back disability is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
related to service, to include the July 
1969 injury during training.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


